Exhibit 10.45

THIRD MODIFICATION AGREEMENT

THIS THIRD MODIFICATION AGREEMENT (“Agreement”) is dated to be effective as of
the 4th day of May, 2009 (“Effective Date”), by and between each of the
undersigned Lenders (“Lenders”); MANUFACTURERS AND TRADERS TRUST COMPANY, a New
York banking corporation in its capacity as Agent (“Agent”) for the Lenders;
LECROY CORPORATION, a Delaware corporation (“Borrower”); CATALYST ENTERPRISES,
INC., a California corporation, COMPUTER ACCESS TECHNOLOGY CORPORATION, a
Delaware corporation, LECROY LIGHTSPEED CORPORATION, a Delaware corporation
(collectively, “Guarantors,” and together with the Borrower, collectively,
“Obligors”).

RECITALS

The Lenders have extended credit accommodations to the Borrower in accordance
with the terms of a Credit Agreement dated to be effective as of March 30, 2007,
as amended (as the same may be amended, modified, extended, renewed, restated,
supplemented, or replaced from time to time, “Credit Agreement”) and the terms
of the other “Loan Documents,” as such term is defined in the Credit Agreement.
The Guarantors have guaranteed to the Credit Parties (as such term is defined in
the Credit Agreement) the repayment and performance of all existing and future
obligations of the Borrower to the Credit Parties pursuant to Guaranty
Agreements dated as of March 30, 2007 (as the same may be amended, modified,
extended, renewed, restated, supplemented or replaced from time to time,
collectively, Guaranties”). Any capitalized terms used herein without definition
which are defined in, or defined by reference to the Credit Agreement shall have
the meanings thereby assigned.

The parties hereto have entered into this Agreement in order to amend certain
provisions of the Credit Agreement as set forth below, on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

AGREEMENT

Section 1. Acknowledgment And Reaffirmation Of Obligations. The Obligors
acknowledge and affirm that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a signatory thereto; (b) the
Loan Documents are enforceable in accordance with all stated terms; (c) the
Obligors have no defenses, claims of offset, or counterclaims against the
enforcement of the Loan Documents in accordance with all stated terms.

Section 2. Amendment and Modification of Credit Agreement.

a. The following definitions set forth in Section 1.01 of the Credit Agreement
(captioned “Defined Terms”) are hereby amended as follows:

1. The definition of “Applicable Rate” is hereby amended to replace the pricing
grid set forth therein with the following pricing grid:

 

Tier

Level

  

Senior Leverage

Ratio

   Applicable Rate
for Adjusted
Base Rate
Borrowings     Applicable
Rate for
Eurodollar
Borrowings     Applicable
Rate for
Commitment
Fees     Applicable
Rate for LC
Issuance
Fees  

1

   ³ 2.50    2.750 %   3.750 %   0.500 %   3.750 %

2

   ³ 2.00 < 2.50    2.500 %   3.500 %   0.350 %   3.500 %

3

   ³ 1.50 < 2.00    2.250 %   3.250 %   0.300 %   3.250 %

4

   ³ 1.00 < 1.50    2.000 %   3.000 %   0.250 %   3.000 %

5

   < 1.00    1.750 %   2.750 %   0.250 %   2.750 %



--------------------------------------------------------------------------------

2. The definition of “Base Rate” is hereby amended and restated in its entirety
as set forth below:

“Base Rate” means, for any day, the fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day, (b) the Federal Funds Rate in effect
on such day plus fifty (50) Basis Points, and (c) the rate equal to one-month
LIBOR Rate applicable to such date. Any change in the Base Rate due to a change
in the Prime Rate or, the Federal Funds Rate shall be effective on the opening
of business on the day specified in the public announcement of such change in
the Prime Rate or the Federal Funds Rate.

3. The definition of “LIBOR Rate” is hereby amended and restated in its entirety
as set forth below:

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Dow Jones Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period,
provided that in no event shall the LIBOR Rate be a rate less than one and
one-half percent (1.50%) per annum. If for any reason such rate is not
available, the term “LIBOR Rate” shall mean, for any Eurodollar Borrowing for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBOR Page as the London
interbank offered rate for deposits in dollars at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBOR Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%), and provided further that in no event shall the
LIBOR Rate be a rate less than one and one-half percent (1.50%) per annum.

b. Section 7.04 of the Credit Agreement (captioned “Investments, Loans,
Advances, Guarantees and Acquisitions”) is hereby amended by amending and
restating clause “(d)” thereof in its entirety as set forth below:

(d) Acquisitions (whether by purchase of stock or assets, merger or
consolidation) by the Borrower and/or its Subsidiaries not otherwise permitted
by this Section, provided that: (i) such acquisition shall be within the same
industry and line of business as that conducted by, or contemplated to be
conducted by, the Borrower and/or the Subsidiaries on the Effective Date;
(ii) the aggregate consideration of all acquisitions entered into by the
Borrower and/or the Subsidiaries in



--------------------------------------------------------------------------------

any Fiscal Year shall not exceed Ten Million Dollars ($10,000,000.00); (iii) the
Borrower shall furnish the Agent with written notice of such acquisition not
less than thirty (30) days prior to the closing of such acquisition together
with copies of all definitive documentation and financial information of the
person being acquired as such documentation and financial information is
available; (iv) in the event any acquisition is of Capital Stock, the Borrower
shall, pursuant the Security Agreements, grant to the Agent a first security
interest in all of the Capital Stock of such new Subsidiary if such new
Subsidiary is a Domestic Subsidiary, and sixty-six percent (66%) of the Capital
Stock of such new Subsidiary if such new Subsidiary is a Material Foreign
Subsidiary, and each new Subsidiary shall, at the time it becomes a new
Subsidiary, execute such certifications, opinions, resolutions and documents as
the Agent may reasonably require (consistent with the requirements of this
Agreement) to cause such new Subsidiary (if a Domestic Subsidiary) to execute
and deliver a Guaranty Agreement and to cause such new Subsidiary to execute and
delivery, or become a party to, the Security Agreements in order for such new
Subsidiary to grant to the Agent a first security interest in the assets of such
new Subsidiary, subject to the Permitted Encumbrances; (v) the board of
directors of the Person being acquired shall have approved the acquisition; and
(vi) the Borrower shall have delivered to the Agent a certificate of a Financial
Officer of the Borrower demonstrating that, on a pro forma basis, after giving
effect to such acquisition, (1) the Borrower would be in compliance with
Sections 7.12, 7.13, 7.14 and 7.15 (such covenants to be determined as if such
acquisition had been consummated on the first day of the period for which such
covenants are being calculated) and (2) no Default or Event of Default shall or
would exist;

c. Section 7.14 of the Credit Agreement (captioned “Fixed Charge Coverage
Ratio”) is hereby amended and restated in its entirety as set forth below:

Section 7.14 Fixed Charge Coverage Ratio.

The Borrower will not permit the Fixed Charge Coverage Ratio as of the end of
each fiscal quarter for the four fiscal quarter period ending on such day to be
less than the following amounts during the following periods of time:

 

Period

   Ratio

01/01/09 through 06/30/09

   1.75:1.00

07/01/09 through 12/31/09

   1.15:1:00

01/01/10 through 06/30/10

   1.50:1.00

07/01/10 and thereafter

   2.25:1.00

d. Section 7.16 of the Credit Agreement (captioned “Amendments to Convertible
Senior Notes, Indenture and Seller Notes; Prepayment of Convertible Senior Notes
or Seller Notes”) is hereby amended and restated in its entirety as set forth
below:

Section 7.16 Amendments to Convertible Senior Notes, Indenture and Seller Notes;
Prepayment of Convertible Senior Notes or Seller Notes. The Borrower will not
agree to any amendments to the Indenture, the Convertible Senior Notes or the
Seller Notes. The Borrower will not redeem or repurchase any Convertible Senior
Notes prior to October 20, 2011 or prepay any



--------------------------------------------------------------------------------

principal, premium or interest upon the Convertible Senior Notes or the Seller
Notes prior to any stated payment or maturity date; except that, in the absence
of any continuing Defaults or Events of Default, the Borrower may redeem,
repurchase, or prepay principal amounts outstanding under the Convertible Senior
Notes, provided that, after giving effect to each such redemption, repurchase,
or prepayment transaction:

(a) the total of all amounts redeemed, repurchased, or prepaid under the Senior
Convertible Notes will not exceed a face amount of Fifty Million Dollars
($50,000,000.00) in the aggregate (including the Twenty-Two Million Dollars
($22,000,000.00) previously permitted);

(b) cash paid to repurchase the Convertible Senior Notes will not exceed
Twenty-Six Million Dollars ($26,000,000) in the aggregate (including the Eleven
Million Nine Hundred Sixty Thousand Seven Hundred Fifty Dollars ($11,960,750)
previously paid);

(c) prior to and immediately after giving effect to any redemption, repurchase
or prepayment the Borrower will (i) maintain consolidated cash balances of not
less than Four Million Dollars ($4,000,000), (ii) the Senior Leverage Ratio
shall not exceed 2.25 to 1.00 (based on the most recently submitted officer’s
compliance certificate), and (iii) the aggregate amount of outstanding Revolving
Loans, Swingline Loans, and LC Obligations shall not exceed Twenty-Five Million
Dollars ($25,000,000); and

(d) no Defaults or Events of Default would then exist.

Section 3. Obligors’ Representations And Warranties. As an inducement to the
Credit Parties to enter into this Agreement and to agree to the modifications
provided for herein, each of the Obligors makes the following representations
and warranties to the Credit Parties and acknowledges the justifiable reliance
of the Credit Parties thereon:

Section 3.1. Authority And Good Standing. Each Obligor: (a) has the power to
enter into this Agreement and any related documents and to perform all of its
obligations hereunder and thereunder; (b) has duly authorized the entry into and
performance of this Agreement and all related documents; and (c) is in good
standing in the state of its organization and is qualified to do business and is
in good standing in all other states in which it transacts business.

Section 3.2. No Violations. The execution, delivery, and performance of this
Agreement by the Obligors will not immediately, or with the passage of time, the
giving of notice, or both: (a) violate any laws or result in a default under any
contract, agreement, or instrument to which any Obligor is a party or by which
any Obligor or any properties of any Obligor are bound; or (b) result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any of the assets of the Obligors.

Section 3.3. Accuracy Of Information. All information and data submitted by or
on behalf of the Obligors in connection with this Agreement and the transactions
contemplated herein, is true, accurate and complete in all material respects as
of the date made and contains no knowingly false, incomplete or misleading
statements.

Section 3.4. Pending Proceedings. There are no actions, suits or proceedings
pending against any of the Obligors, the adverse determination of which would be
likely to have a Material Adverse Effect. No judgments have been entered against
the Obligors which result in an Event of Default under Section 8.01(k) of the
Credit Agreement.



--------------------------------------------------------------------------------

Section 3.5. Events of Default. The Obligors have no actual knowledge of any
Events of Default.

Section 4. Other Loan Documents. Each of the Obligors hereby ratifies and
confirms all of the Loan Documents to which it is a party, after giving effect
to this Agreement, and the amendment and modification of the Credit Agreement.

Section 5. Further Assurances. Each of the Obligors agrees to execute and
deliver to the Agent such other and further documents as may, from time to time,
be reasonably requested by the Agent in order to execute or enforce the terms
and conditions of this Agreement, the Credit Agreement, or any of the other Loan
Documents.

Section 6. Amendment Fee. The Borrower agrees to pay to the Agent for the
benefit of each Lender signing this Agreement an amendment fee (collectively,
“Amendment Fee”) in an amount equal to one quarter of one percent (0.25%) of the
stated principal amount of each such signing Lender’s respective Revolving
Commitment. The Amendment Fee shall be due and payable on the Effective Date,
and shall be deemed to have been fully earned by each respective Lender upon
payment.

Section 7. Reimbursement Of Expenses Of Agent. The Obligors agree to reimburse
to the Agent promptly upon receipt of an invoice therefor, all reasonable
expenses incurred by the Agent in connection with the negotiation and
preparation of this Agreement and all other expenses incurred by the Agent as of
that date in connection with the consummation of the transactions and matters
described herein and as otherwise incurred by the Agent in the administration of
the Loans, including without limitation all reasonable attorneys’ fees and
reasonable consultant’s fees incurred by the Agent. Thereafter, the Obligors
shall promptly reimburse the Agent upon the request of the Agent for all
reasonable expenses incurred by the Agent in connection with the administration
of the Loans and the Loan Documents.

Section 8. No Novation; No Refinance. It is the intent of each of the parties
that nothing contained in this Agreement shall be deemed to effect, accomplish,
or otherwise constitute a novation of the Credit Agreement or any of the Loan
Documents, or of any of the Loans or the other Obligations, or to be a refinance
of any of the Loans or the other Obligations. Each of the Obligors reaffirms and
ratifies all Liens previously granted by it to the Credit Parties in accordance
with the Loan Documents.

Section 9. Enforceability. This Agreement shall inure to the benefit of and be
enforceable against each of the parties and their respective successors and
assigns.

Section 10. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Agreement shall be construed, performed and enforced, and its validity and
enforceability determined in accordance with, the laws of the State of New York
(“Governing State”) (excluding, however, conflict of laws principles). Each of
the parties irrevocably consents to the non-exclusive jurisdiction of any State
court of the Governing State located in New York City, and any United States
District Court sitting in New York City, and any appellate court from any
thereof. Each of the parties agrees that venue shall be proper in any State
court of the Governing State located in New York City or in any United States
District Court sitting in New York City, and waives any right to object to the
maintenance of a suit in any of such state or federal courts of the Governing
State on the basis of improper venue or of inconvenience of forum.

Section 11. RELEASE. IN ORDER TO INDUCE THE CREDIT PARTIES TO ENTER INTO THIS
AGREEMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND DISCHARGES EACH OF THE
CREDIT PARTIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS,
CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’ FEES AND
COSTS) WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY, EVER HAD OR MAY NOW HAVE
AGAINST ANY OF THE RELEASED PARTIES FOR ANY CLAIMS ARISING OUT OF OR RELATED IN
ANY WAY TO THE OBLIGATIONS, THE LOAN DOCUMENTS, THIS AGREEMENT OR THE



--------------------------------------------------------------------------------

ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

Section 12. Counterparts And Delivery. This Agreement may be executed and
delivered in counterparts, and shall be fully enforceable against each
signatory, even if all designated signatories do not actually execute this
Agreement. This Agreement, and the signatures to this Agreement, may be
delivered via facsimile.

Section 13. Waiver of Jury Trial. All parties to this agreement waive the right
to a trial by jury in any action brought to enforce or construe this Agreement
or which otherwise arises out of or relates to this Agreement or the
transactions contemplated herein.

[Signatures Begin On The Following Page]



--------------------------------------------------------------------------------

Signature Page To Third Modification Agreement:

IN WITNESS WHEREOF, the parties have executed this Agreement with the specific
intention of creating a document under seal to be effective as of the date first
above written.

 

    

BORROWER:

 

WITNESS/ATTEST:

    

 

LECROY CORPORATION,

A Delaware Corporation

/s/    Lourdes A. Tedesco

     By:  

/s/    Sean B. O’Connor

Sean B. O’Connor, Vice President-Finance

 

    

GUARANTORS:

WITNESS/ATTEST:     

CATALYST ENTERPRISES, INC.,

A California Corporation

/s/    Lourdes A. Tedesco

     By:  

/s/    Sean B. O’Connor

Sean B. O’Connor, Vice President-Finance

    

COMPUTER ACCESS TECHNOLOGY CORPORATION,

A Delaware Corporation

/s/    Lourdes A. Tedesco

     By:  

/s/    Sean B. O’Connor

Sean B. O’Connor, Vice President-Finance

    

LECROY LIGHTSPEED CORPORATION,

A Delaware Corporation

/s/    Lourdes A. Tedesco

     By:  

/s/    Sean B. O’Connor

Sean B. O’Connor, Vice President-Finance

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To Third Modification Agreement – Continued:

 

    

AGENT:

 

WITNESS/ATTEST:

    

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As Agent

For The Lenders

 

     By:  

/s/    Manufacturers and Traders Trust Company

    

LENDER:

 

WITNESS/ATTEST:

    

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As

A Lender

 

     By:  

/s/    Manufacturers and Traders Trust Company

[Signatures Continued On The Following Page]



--------------------------------------------------------------------------------

Signature Page To Third Modification Agreement – Continued:

 

    

LENDER:

WITNESS/ATTEST:     

CAPITAL ONE, NATIONAL ASSOCIATION,

Successor to North Fork Bank,

in its capacity as a Lender

 

     By:  

/s/    Capital One, National Association